Case 1:19-cv-03575-TWP-TAB Document 1-2 Filed 08/23/19 Page 1 of 4 PagelD#: 5

yo SMALL CLAIMS COMPLAINT

’ HAMILTON SUPERIOR COURT 5 FILED CAUSE NO. 29D05- 0S sc. 372_

One Hamilton County Square, Suite 297
Noblesville, Indiana 46060-2231 nye 07 me
Telephone: (317) 776-8260

i eriff of
website: www state.in.us/hoe/ and soir Lert mail

Plaintiff 4 iA At FoF Lo
datos to OL FAW View Jf Defendant 4 Hi Ki Y yaaa Lf

! Address line 2 Address line 1__|
; co ORL ae I pp ll & T0083 hae lne2__- TE YOO
Telephone ) cf MICAGO : state JZ Zip ae

| | Bll - 4/3

if Plaintiff is represented by an attorney:

 

County

 

I
Plaintiff requests service by: |
|
t

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

Attomey ;
Attomey number - Defendant 2 '
; Address line 1 Address line 1
Address line 2 Address line 2
City State Zip City State Zip
Telephone() Telephone ( _)

 

CLERK'S NOTICE OF CLAIM TO DEFENDANT

You (the Defendant) have been sued by the Plaintiff whose name appears above. You mushappear it Hamilton

Superior Court § in person or by your attomey on :ao Ha for a first

hearing. The Court may enter a default judgment against you If you fall to appear. The Plaintiff's claim is
Contract, or Account (copy attached) Other,
A brief statement of the nature of the Plaintiff's claim against you is as follows:

AS SEK FAlt SL.
ACT 4A crAli at MDE MELT

i

The Plaintiff demands Judgment against the Defendant for §. G00, OO plus interest from the date
of ALLE 7 ,20_1 7, atthe rate of %, and the court costs of this action.

Date: My fa De tel

 

ior, Note,

 

 

 

 

Plaintiff's or attorney's
(attomey must sign if an aiomney {s representing Plaintiff

| !

j

(See important Information on reverse side)

Rev, 6/12
|

i

i

}

Exhibit A |
Case 1:19-cy-03575-TWP-TAB Document 1-2 Filed 08/23/19 Page 2 of 4 PagelD #: 6

IMPORTANT INFORMATION CONCERNING THIS CLAIM

 

1. The Plaintiff or the Defendant may represent themselves individually or be represented by an attomey. A Small
Claims Litigant’s Handbook is available at the offices of the Clerk or Court (or at the website at www.state.in.us/hec/)
for each party's benefit. The Plaintiff and Defendant should bring to trial all documents in their possession or under
their contro! concerning this claim. Time does not permit trials in every case set for first hearing. Therefore, trials will be
held as needed in eviction cases and such other cases where both parties are prepared for trial and time allows.

2. A default judgment may be entered against the Defendant if he or she fails to appear for a first hearing or any trial
date, and if the Plaintiff fails to appear, the case will be dismissed (but may be refiled once more).

3. If the Defendant does not wish to dispute the Plaintiffs claim, the Defendant still may wish to appear to allow the
Court to establish the method for paying the judgment.

4. Any request for a continuance of a first hearing or any trial date by either party should be filed with the Court at least
five days before the heating date. Forms for requesting a continuance are available at the Court's office or on the
| website. The party requesting a continuance must contact the other party regarding the request.

5, Any counterclaim against the Plaintiff must be filed with the Clerk in time to be mailed to and received by the Plaintiff
at least seven calendar days before the trial. Forms are avallable for this purpose. . .

‘

6. If a settlement of this claim is made out of Court, it should be In writing and signed by the Plaintiff and Defendant.
Settlement forms may be obtained from the Court.or from the website. The settlement shail be filed with the Court and
will be entered in the Small Claims Docket and shall have the same effect as a Judgment of the Court.

7. The filing of a Smalf Claim waives the Plaintiff's right to trial by jury. The Defendant may, no later than 10 days
following service of the Notice of Claim, make a demand for a trial by jury in writing, in accordance with Indiana Code
33-29-2-7. If a jury trial request has been granted, it may not be withdrawn without consent of both parties. Both parties
should then obtain attomeys. The Defendant must pay a $70 fee at the Clerk's Office within 10 days after the jury
request has been granted; otherwise, the Defendant gives up the right to a jury tral.

8. Any exhibits you may offer at trial will be retained by the court for no less than 45 days and no more than four
months after any hearing that results in a judgment. You may make arrangements to pick up your evidence with the
court reporter any time beyond the 45 days after judgment has been entered. if an appeal is filed, those exhibits will
permanently remain with the court. You will receive no further notices regarding your evidence.

SHERIFF'S RETURN OF NOTICE OF CLAIM

| hereby certify that on the below date:

___ | served this Notice of Claim by delivering a copy to the Defendant.
i. ./ served this Notice of Claim by leaving a copy:
____ at the dwelling or usual place of abode of Defendant;
_—- With a person of suitable age and discretion residing therein, namely ;
———.. and by mailing a copy of the Notice of Claim to the Defendant, by first class mail, fo the address listed on the

Notice of Claim (date copy mailed if different from below: 200__).

____.| was unable to serve this Notice of Claim because

 

 

 

Dated:

 

Sheriff of Hamilton/ County

By:

 

Rev. 6/12

Exhibit A
—

Case 1:19-cv-03575-TWP-TAB Document 1-2 Filed 08/23/19 Page 3 of 4 PagelD # 7

 

STATE OF INDIANA ) IN THE SUPERIOR COURT: NO. 5.
) SS: .
COUNTY OF HAMILTON ) ’ OF HAMILTON COUNTY
|
DAWA 6007 |
Plaintiff

. v. CAUSE No. 29003 1908-Se~~1372-
MARE, ithe £7) ©

 

Defendant ED
{
yer
AFFIDAVIT OF DEBT F 4 BS
(for a claim on account) \
sos?
Comes now affiant, and states: - | Be ake 8 Cin con®
“ yonnet ,
l, LAY LOLT (name of affiant} am

 

the Plaintiff

or
a designated full-time employee of the Plaintiff. i
{

| am of adult age and am fully authorized by Plaintiff to make the following representations. I
am familiar with the record keeping practices of Plaintiff. The following representations are
true according to documents kept in the normal course of Plaintiff's business and/or my
personal knowledge: to

!
t
t
t
'
t
'

Plaintiff: [_]| Is the original owner of this debt:
or
| has obtained this debt from and the original
owner of this debt was .

4
t

 

, Defendant, has an unpaid balance of $ :
on account (last 4 digits of number or 1.D. only). ‘That amount is due.and owing to

Plaintiff. This account was opened on _- . The last payment from ©
Defendant was received on . in the amount of $ _

The type of account is:
C] Credit card account (i.e., Visa, MasterCard, department store, etc.)
List the name of the company/store issuing credit card:
Li Account for utilities (.e., telephone, electric, sewer, etc.)

 

(over)

 

 

Exhibit A
J woe en aetel

Case 1:19-cv-03575-TWP-TAB Document 1-2 Filed 08/23/19 Page 4 of 4 PagelD # 8

> . a

Medical bill account (.e., doctor, dentist, hospital, etc.)

Ci Account for services (ie., attorney fees, mechanic fees, etc.)
Judgment issued by a court (a copy of the judgment is required to be attached)
Other (please explain): _¢ iffoo L eal Be. SER
7 ” iff i 7 f J ZA Mf Z

ML Mila é Vel J

y/
This account balance includes: 4

FI Late fees In the amount of § as of

      

 

   
 

 

< “(month, day, year)
Other (explain):
Interest at a rate of

 

 

% beginning on _.

 

(month, day, year)

“oo --

Plaintiff;

Lard seeking attorney's fees and additional evidence will be presented to the Court
prior to entry of judgment on attorney’s fees.
or

is not seeking attorney's fees.

Plaintiff believes that the Defendant is not a minor or incompetent individual.

If Defendant is an individual, Plaintiff states and declares that: i
Li Defendant is not on active military service.’ Plaintiffs statement that Defendant is
not oh active military service is based upon the following facts:

 

 

or
C] Plaintiff is unable to determine whether or not Defendant is not on active military

service. |

 

("Active military service” includes full time duty in the military [including the National Guard and reserves] and,
for members of the National Guard, service under a call to active service authorized by the President or
Secretary of Defense. For further information, see the definition of “military service” in the Servicemembers Civil
Relief Act, as amended, 50 U.S.C.A Appx. § 521.) ,

| swear or affirm under the penalties of perjury that the foregoing representations are true.

Date: lib ; duretle

| Signature of affiant

Rev. 3/11 Aff.of. Debt

Exhibit A

 

 
